 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Aug 29, 2019
 4                           UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK


 5                     EASTERN DISTRICT OF WASHINGTON
 6
 7 KENNETH BALDWIN,                               NO. 2:19-cv-00111-SAB
 8              Plaintiff,
 9              v.
10 UNIFIN, INC., an Illinois corporation,         ORDER OF DISMISSAL
11              Defendant.
12
13        Before the Court is Plaintiff’s Notice of Voluntary Dismissal, ECF No. 4.
14 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff moves to dismiss this case
15 without prejudice. No answer, counterclaim, or motion for summary judgment has
16 been served. The Court finds good cause to accept the notice and enter it into the
17 record.
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER OF DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 4, is ACCEPTED
 3 and ENTERED into the record.
 4        2. This matter is DISMISSED without prejudice and without costs or
 5 attorney fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 29th day of August 2019.
11
12
13
14
15
16
17
                            Stanley A. Bastian
                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL Ԅ 2
